Order, Supreme Court, New York County, entered on March 4, 1977, granting petitioner’s motion to compel compliance with two office subpoenas, unanimously modified, on the law, to the extent of sustaining the validity of the subpoenas but referring all questions which appellant may desire to raise in opposition to any item specified in the subpoenas, whether such opposition is based on relevancy or otherwise, to Justice McQuillan and otherwise affirmed, without costs and without disbursements. Under the Executive Order, pursuant to which the petitioner is acting, we take notice that it clothes him with the authority to conduct the instant investigation and to issue the challenged subpoenas. The appellant is directed to produce the *823records listed in the subpoenas before Justice McQuillan, at which time the appellant may raise whatever questions or objections he may choose to raise, all of which will be passed upon by the Justice. Except as may be otherwise ordered by Justice McQuillan, all the records subpoened shall be delivered to petitioner. Settle order on notice. Concur — Murphy, P. J., Lupi.ano, Silverman and Capozzoli, JJ.